DETAILED ACTION
This action is in response to applicant's amendment filed 08/02/21.
The examiner acknowledges the amendments to the claims.
Claims 1-7, 9, 11, 13-23, 25-27 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 08/02/2021, with respect to none of the prior art of record teaching the new limitations to claims 1, 9, 16 have been fully considered and are persuasive.  The rejection of claims 1-7, 9-27 has been withdrawn. 


Allowable Subject Matter
Claims 1-7, 9, 11, 13-23, 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious an assembly including, inter alia, an iliac branch device configured to perfuse an internal iliac artery loaded within a delivery system having a handle, wherein an entire external iliac body is proximal to both a common iliac branch and an internal iliac branch of the iliac branch device relative to the handle and the internal iliac branch and the common iliac branch are side by side in a delivery state as in claim 1, or an assembly including, inter alia, an iliac branch device configured to perfuse an internal iliac artery loaded within a delivery system having a handle and an inner member and a second inner member, wherein an entire external iliac body is proximal to both a common iliac branch and an internal iliac branch of the iliac branch device relative to the handle in a delivery state and the inner member exits a proximal opening of the common iliac branch and the second inner member exits a distal opening of the internal iliac branch, as in claim 9, or a method including the steps of, inter alia, loading an iliac branch device within a delivery system comprising a handle, wherein an entire external iliac body is proximal to both a common iliac branch and an internal iliac branch of the iliac branch device relative to the handle and the internal iliac branch and the common iliac branch are side by side in a delivery state, as in claim 16.
Ondersma et al. (U.S. Pub. No. 2016/0262919), cited in the IDS filed 10/23/2019, teaches the claimed invention substantially as claimed, including in Figures 1-1A and 5-4 loaded within a delivery system 2 comprising a handle 8.  However, in the delivery state an entire external iliac body (portion 28 of stent graft 4) is not proximal to both a common iliac branch (portion 26 of stent graft 4) and an internal iliac branch (side branch 34 of stent graft 4) relative to the handle, and the common iliac branch and the internal iliac branch are not side by side, but rather the external iliac body 28 is side by side with the internal iliac branch 34, and the internal iliac branch 34 is axially offset from the common iliac branch 34.  One of ordinary skill in the art would not be motivated to modify Ondersma et al. to arrive at the claimed invention since in the claimed delivery configuration, the iliac branch device would no longer be loadable into the delivery system and would not result in a low profile configuration for advancement through vasculature.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (5/71)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        12/31/2021